831 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy THOMAS, Plaintiff-Appellant,v.ERIE COUNTY DEPARTMENT OF PERSONNEL SERVICES;  Lorain CitySchools;  Norwalk City Schools, Defendants-Appellees.
No. 87-3718.
United States Court of Appeals, Sixth Circuit.
Oct. 28, 1987.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This court entered an order on August 7, 1987, directing the appellant to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  Subsequent to that order, the appellees filed a motion to dismiss on the same basis.  Appellant's response states that the filing delay was a result of financial difficulties and the notice of appeal should be filed on the date it was erroneously received in this court, June 24, 1987.  A copy of the June 24 document was attached to the response.  The appellees have filed a reply.


2
A review of the record indicates that the judgment of the district court was entered on May 22, 1987.  Any notice of appeal from that judgment was due to be filed on or before June 22, 1987.  The instant appeal was docketed from a notice of appeal received in this court on July 20, 1987, and forwarded to the district court for filing pursuant to Fed.R.App.P. 4(a)(1).  That July 20 notice of appeal was 28 days late.  Fed.R.App.P. 4(a) and 26(a).  The notice of appeal with a June 24, 1987, received date of this court is not reflected on the district court docket sheet.  However, that document is two days late.  Fed.R.App.P. 26(a).  No motion for extension of time to file a notice of appeal was filed in the period provided by Fed.R.App.P. 4(a)(5).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the motion to dismiss be granted and the appeal is hereby dismissed.  Rule 8, Rules of the Sixth Circuit.